Citation Nr: 0838605	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to Dependency and Indemnity 
compensation and death and accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service in the Philippine Scouts (PS) 
and the Army of the United States (AUS) during multiple 
periods extending from January 1940 to March 1946.  He died 
on February 3, 2004.  The appellant is the veteran's widow.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of 
a May 2004 determination of the Department of Veteran's 
Affairs (VA) Regional
Office (RO) in Manila, the Republic of the Philippines.  

The Board affirmed the RO's July 1994 rating decision in 
March 2006.  The veteran then appealed the Board's March 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2008, the Court issued a 
Memorandum Decision vacating the Board's decision and 
remanding this matter to the Board for further proceedings 
consistent with the Memorandum Decision.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in March 2005, the appellant requested a hearing 
before the Board in support of her claim.  In April 2005, 
however, she submitted another written statement requesting 
the withdrawal of such request.  Based on such statement, the 
Board deems the appellant's March 2005 request for a Board 
hearing withdrawn.   

In February 2006, for good cause shown, the Board granted the 
appellant's motion to advance this case on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

The appellant claims that she is entitled to dependency and 
indemnity compensation and death and accrued benefits based 
on her status as a spouse of a deceased veteran.  She 
acknowledges that, in May 1959, the Central Committee on 
Waivers and Forfeitures held that the veteran had forfeited 
his right to VA benefits by rendering aid and assistance to 
the enemy of the United States from May 1943 to September 
1944, a decision which the Board first affirmed the same 
month.  She argues, however, that she, as the veteran's 
widow, is entitled to VA benefits based on the veteran's 
secondary period of active service, from March 1945 to March 
1946, rather than on his first period of active service, 
during which he rendered aid and assistance to the enemy.  
Additional action is necessary before the Board decides this 
claim.  

First, as the Court pointed out in its Memorandum Decision, 
during the course of this appeal, the RO treated the 
appellant's claim as one to reopen and decided it on the 
basis of whether new and material evidence had been 
submitted.  The Board, on the other hand, decided it on its 
merits without the RO having done so in the first instance, 
thereby prejudicing the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Second, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his of her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2007); see also 73 Fed. Reg. 23,353, 23,356 
(Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159).  

In this case, given the Court's Order, it is now apparent 
that VA has not provided the appellant adequate VCAA notice 
regarding her claim.  Any decision to proceed in adjudicating 
it would therefore prejudice the appellant in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the appellant VCAA notice 
pertaining to her claim, which 
satisfies the Court's holding, noted 
above.  Such notice should, in part, 
inform the appellant of the information 
and evidence necessary to substantiate 
her claim.  

2.  Readjudicate the appellant's claim, 
as recharacterized by the Board, based on 
all of the evidence of record, including 
that which the appellant recently 
submitted directly to the Board.  If the 
benefit sought on appeal is not granted, 
provide the appellant and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



